Exhibit 10.1
 
$300,000,000
INCREMENTAL FACILITY AGREEMENT
(TRANCHE D TERM LOANS)
dated as of August 25, 2009
between
MEDIACOM ILLINOIS LLC
MEDIACOM INDIANA LLC
MEDIACOM IOWA LLC
MEDIACOM MINNESOTA LLC
MEDIACOM WISCONSIN LLC
ZYLSTRA COMMUNICATIONS CORP.
MEDIACOM ARIZONA LLC
MEDIACOM CALIFORNIA LLC
MEDIACOM DELAWARE LLC
MEDIACOM SOUTHEAST LLC
The LENDERS Party Hereto
J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
CREDIT SUISSE SECURITIES (USA) LLC
and
WELLS FARGO SECURITIES, LLC,
as Co-Syndication Agents
SUNTRUST ROBINSON HUMPHREY, INC.
as Documentation Agent
 

 

 



--------------------------------------------------------------------------------



 



INCREMENTAL FACILITY AGREEMENT
(TRANCHE D TERM LOANS)
INCREMENTAL FACILITY AGREEMENT dated as of August 25, 2009, among MEDIACOM
ILLINOIS LLC, a limited liability company duly organized and validly existing
under the laws of the State of Delaware (“Mediacom Illinois”); MEDIACOM INDIANA
LLC, a limited liability company duly organized and validly existing under the
laws of the State of Delaware (“Mediacom Indiana”); MEDIACOM IOWA LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Iowa”); MEDIACOM MINNESOTA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Minnesota”); MEDIACOM WISCONSIN LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Wisconsin”); ZYLSTRA COMMUNICATIONS CORP., a corporation
duly organized and validly existing under the laws of the State of Minnesota
(“Zylstra” and, together with Mediacom Illinois, Mediacom Indiana, Mediacom
Iowa, Mediacom Minnesota and Mediacom Wisconsin, the “Mediacom Midwest
Borrowers”); MEDIACOM ARIZONA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Arizona”); MEDIACOM CALIFORNIA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
California”); MEDIACOM DELAWARE LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Delaware”); and MEDIACOM SOUTHEAST LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Southeast” and, together with Mediacom Arizona, Mediacom California
and Mediacom Delaware, the “Mediacom USA Borrowers”; the Mediacom USA Borrowers
together with the Mediacom Midwest Borrowers, the “Borrowers”); the TRANCHE D
TERM LOAN LENDERS party hereto (including each Tranche D Term Loan Lender as
defined below that becomes a party hereto pursuant to a Lender Addendum as
defined below) and JPMORGAN CHASE BANK, N.A., as Administrative Agent for the
Lenders (together with its successors in such capacity, the “Administrative
Agent”).
The Borrowers, the Lenders party thereto and the Administrative Agent are
parties to a Credit Agreement dated as of October 21, 2004 (as amended, modified
or supplemented and in effect from time to time, the “Credit Agreement”).

 

-2-



--------------------------------------------------------------------------------



 



Section 2.01(d) of the Credit Agreement contemplates that at any time and from
time to time, the Borrowers may request that one or more persons (which may
include the Lenders under and as defined in the Credit Agreement) offer to enter
into commitments to make Incremental Facility Loans. The Borrowers have
requested that $300,000,000 of Incremental Term Loans constituting a single
Series be made available to it on the Tranche D Term Loan Funding Date (as
defined below), of which (i) $48,250,000 aggregate principal amount will
constitute Reinstating Incremental Facility Term Loans and (ii) $251,750,000
aggregate principal amount will constitute Incremental Facility Term Loans. The
Tranche D Term Loan Lenders (as defined below) are willing to make such loans on
the terms and conditions set forth below and in accordance with the applicable
provisions of the Credit Agreement, and accordingly, the parties hereto hereby
agree as follows:
ARTICLE I
DEFINED TERMS
Terms defined in the Credit Agreement are used herein as defined therein. In
addition, the following terms have the meanings specified below:
“Lender Addendum” shall mean, with respect to any Tranche D Term Loan Lender, a
Lender Addendum substantially in the form of Schedule I hereto, dated as of the
date hereof and executed and delivered by such Tranche D Term Loan Lender as
provided in Section 2.06.
“Tranche D Incremental Facility Effective Date” shall mean the date on which the
conditions specified in Article IV are satisfied (or waived by the Majority
Tranche D Term Loan Lenders).
“Tranche D Term Loan” shall mean a Loan made on the Tranche D Term Loan Funding
Date pursuant to this Agreement which shall constitute a single Series of
Incremental Facility Term Loans under Section 2.01(d) of the Credit Agreement.
“Tranche D Term Loan Commitment” shall mean, with respect to each Tranche D Term
Loan Lender, the commitment of such Lender to make Tranche D Term Loans
hereunder. The amount of each Tranche D Term Loan Lender’s Tranche D Term Loan
Commitment is set forth in the Lender Addendum executed and delivered by such
Tranche D Term Loan Lender. The aggregate original amount of the Tranche D Term
Loan Commitments is $300,000,000.
“Tranche D Term Loan Funding Date” shall mean September 24, 2009 (or, if such
date shall not be a Business Day, the next succeeding Business Day); provided
that the conditions specified in Article V shall have been satisfied (or waived
by the Majority Tranche D Term Loan Lenders).
“Tranche D Term Loan Lender” shall mean (a) on the date hereof, a Lender having
Tranche D Term Loan Commitments that has executed and delivered a Lender
Addendum and (b) thereafter, the Lenders from time to time holding Tranche D
Term Loan Commitments or Tranche D Term Loans after giving effect to any
assignments thereof pursuant to Section 11.06 of the Credit Agreement.
“Tranche D Term Loan Maturity Date” shall mean March 31, 2017.
ARTICLE II
TRANCHE D TERM LOANS
Section 2.01. Commitments. Subject to the terms and conditions set forth herein
and in the Credit Agreement, each Tranche D Term Loan Lender agrees to make
Tranche D Term Loans to the Borrowers in Dollars, in an aggregate principal
amount equal to such Tranche D Term Loan Lender’s Tranche D Term Loan Commitment
on the Tranche D Term Loan Funding Date. The proceeds of the Tranche D Term
Loans shall be available for the refinancing of existing Indebtedness, to the
extent permitted by the Credit Agreement, the payment of fees and expenses
related thereto and any other use permitted under Section 8.16(b) of the Credit
Agreement (including the general business purposes of the Borrowers).
Section 2.02. Termination of Commitments. Unless previously terminated, the
Tranche D Term Loan Commitments shall terminate after the Borrowing of the
Tranche D Term Loans on the Tranche D Term Loan Funding Date.

 

-3-



--------------------------------------------------------------------------------



 



Section 2.03. Repayment of Loans. The Borrowers hereby jointly and severally
unconditionally promise to pay to the Administrative Agent for the account of
the Tranche D Term Loan Lenders the principal of the Tranche D Term Loans held
by such Tranche D Term Loan Lender on each Principal Payment Date set forth in
column (A) below, by an amount equal to the percentage of the aggregate
principal amount of the Tranche D Term Loans borrowed on the Tranche D Term Loan
Funding Date set forth in column (B) below:

          (A)   (B)   Principal Payment Date   Percentage Reduction  
 
       
December 31, 2009
    0.250 %
 
       
March 31, 2010
    0.250 %
June 30, 2010
    0.250 %
September 30, 2010
    0.250 %
December 31, 2010
    0.250 %
 
       
March 31, 2011
    0.250 %
June 30, 2011
    0.250 %
September 30, 2011
    0.250 %
December 31, 2011
    0.250 %
 
       
March 31, 2012
    0.250 %
June 30, 2012
    0.250 %
September 30, 2012
    0.250 %
December 31, 2012
    0.250 %
 
       
March 31, 2013
    0.250 %
June 30, 2013
    0.250 %
September 30, 2013
    0.250 %
December 31, 2013
    0.250 %
 
       
March 31, 2014
    0.250 %
June 30, 2014
    0.250 %
September 30, 2014
    0.250 %
December 31, 2014
    0.250 %
 
       
March 31, 2015
    0.250 %
June 30, 2015
    0.250 %
September 30, 2015
    0.250 %
December 31, 2015
    0.250 %
 
       
March 31, 2016
    0.250 %
June 30, 2016
    0.250 %
September 30, 2016
    0.250 %
December 31, 2016
    0.250 %
 
       
March 31, 2017
    92.750 %

 

-4-



--------------------------------------------------------------------------------



 



To the extent not previously paid, all Tranche D Term Loans shall be due and
payable on the Tranche D Term Loan Maturity Date.
Section 2.04. Applicable Margin. The Applicable Margin for Tranche D Term Loans
that are Eurodollar Loans shall be 3.50% and the Applicable Margin for Tranche D
Term Loans that are Base Rate Loans shall be 2.50%.
Section 2.05. Eurodollar Rate Floor. Solely with respect to Tranche D Term
Loans, until the fourth anniversary of the Tranche D Term Loan Funding Date, the
Eurodollar Rate shall be as follows (in lieu of the definition otherwise
applicable under the Credit Agreement):
“Eurodollar Rate” shall mean for any Eurodollar Loan for any Interest Period
therefor, a rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) determined by the Administrative Agent to be equal to the greater of
(x) the Eurodollar Base Rate for such Loan for such Interest Period divided by 1
minus the Reserve Requirement (if any) for such Loan for such Interest Period
and (y) 2.00%.
Section 2.06. Delivery of Lender Addenda. Each Tranche D Term Loan Lender shall
become a party to this Agreement by delivering to the Administrative Agent a
Lender Addendum duly executed by such Tranche D Term Loan Lender, the Borrowers
and the Administrative Agent.
Section 2.07. Status of Agreement. The Tranche D Term Loan Commitments of the
Tranche D Term Lenders constitute Incremental Term Loan Commitments of which (i)
$48,250,000 of the Tranche D Term Loan Commitments constitute Reinstating
Incremental Facility Term Loan Commitments and (ii) $251,750,000 of the Tranche
D Term Loan Commitments constitute utilization of the $550,000,000 of
Incremental Term Loans currently available under Section 2.01(d)(iii) of the
Credit Agreement. In addition, the Tranche D Term Loan Lenders constitute
Incremental Facility Term Loan Lenders and the Tranche D Term Loans constitute a
single Series of Incremental Facility Term Loans under Section 2.01(d) of the
Credit Agreement.
Section 2.08. Upfront Fee. Borrowers, jointly and severally, agree to pay on the
Tranche D Term Loan Funding Date to each Tranche D Term Lender on the Tranche D
Term Loan Funding Date, as fee compensation for the funding of such Tranche D
Term Lender’s Tranche D Term Loan, an upfront fee (the “Upfront Fee”) in an
amount equal to 1.50% of the stated principal amount of such Tranche D Term
Lender’s Tranche D Term Loan, payable to such Tranche D Term Lender from the
proceeds of its Tranche D Term Loans as and when funded on the Tranche D Term
Loan Funding Date. Such Upfront Fee will be in all respects fully earned, due
and payable on the Tranche D Term Loan Funding Date and non-refundable and
non-creditable thereafter.
Section 2.09. Tranche D Commitment Fee. The Borrowers shall pay to the
Administrative Agent, for the account of each Tranche D Term Lender, a
commitment fee (calculated based on the actual number of days elapsed in a year
of 360 days) on the amount of each Tranche D Term Lender’s Tranche D Term Loan
Commitment for the period from and including the Tranche D Incremental Facility
Effective Date to but not including the earlier of (x) the date such Tranche D
Term Loan Commitment is terminated and (y) September 24, 2009 (or, if such date
is not a Business Day, the next succeeding Business Day), at a rate per annum
equal to 1.75%, which fee shall be payable on the Tranche D Term Loan Funding
Date, or if the Tranche D Term Loan Funding Date does not occur, on
September 24, 2009 (or, if such date is not a Business Day, the next succeeding
Business Day).

 

-5-



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATION AND WARRANTIES; NO DEFAULTS
The Borrowers represent and warrant to the Administrative Agent and the Lenders
that (i) each of the representations and warranties made by the Borrowers in
Section 7 of the Credit Agreement, and by each Obligor in the other Loan
Documents to which it is a party, is true and complete on and as of the date
hereof with the same force and effect as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date) and as if each reference
therein to the Credit Agreement or Loan Documents included reference to this
Agreement and (ii) no Default has occurred and is continuing.
ARTICLE IV
CONDITIONS TO EFFECTIVENESS
The effectiveness of this Agreement on the Tranche D Incremental Facility
Effective Date is subject to the conditions precedent that each of the following
conditions shall have been satisfied (or waived by the Majority Tranche D Term
Loan Lenders):
(a) Counterparts of Agreement. The Administrative Agent shall have received duly
executed and delivered counterparts (or written evidence thereof satisfactory to
the Administrative Agent, which may include telecopy transmission of, as
applicable, a signed signature page or Lender Addendum) of (i) this Agreement
from each Obligor and (ii) Lender Addenda from the Tranche D Term Loan Lenders
for aggregate Tranche D Term Loan Commitments in an amount equal to
$300,000,000.
(b) Opinion of Counsel to Obligors. The Administrative Agent shall have received
an opinion, dated the Tranche D Incremental Facility Effective Date, of
Sonnenschein Nath & Rosenthal LLP, counsel to the Obligors, covering such
matters as the Administrative Agent or any Tranche D Term Loan Lender may
reasonably request (and the Borrowers hereby instruct counsel to deliver such
opinion to the Tranche D Term Loan Lenders and the Administrative Agent).
(c) Organizational Documents. Such organizational documents (including, without
limitation, board of director and shareholder resolutions, member approvals and
evidence of incumbency, including specimen signatures, of officers of each
Obligor) with respect to the execution, delivery and performance of this
Agreement and each other document to be delivered by such Obligor from time to
time in connection herewith and the extensions of credit hereunder as the
Administrative Agent may reasonably request (and the Administrative Agent and
each Lender may conclusively rely on such certificate until it receives notice
in writing from such Obligor to the contrary).
(d) Officer’s Certificate. A certificate of a Senior Officer, dated the Tranche
D Incremental Facility Effective Date, to the effect that (i) the
representations and warranties made by the Borrowers in Article III hereof, and
by each Obligor in the other Loan Documents to which it is a party, are true and
complete on and as of the date hereof with the same force and effect as if made
on and as of such date (or, if any such representation and warranty is expressly
stated to have been made as of a specific date, as of such specific date) and
(ii) no Default shall have occurred and be continuing.
(e) Fees and Expenses. The Administrative Agent, and JPMorgan Securities Inc.
and Banc of America Securities LLC, as the Joint Lead Arrangers and Joint
Bookrunners, and Credit Suisse Securities (USA) LLC and Wells Fargo Securities,
LLC, as Co-Syndication Agents, and SunTrust Robinson Humphrey, Inc., as
Documentation Agent, shall have received all fees and other amounts due and
payable on or prior to the Tranche D Term Loan Funding Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrowers hereunder.

 

-6-



--------------------------------------------------------------------------------



 



(f) Other Documents. Such other documents as the Administrative Agent or any
Tranche D Term Loan Lender or special New York counsel to JPMCB may reasonably
request.
ARTICLE V
CONDITIONS TO FUNDING
The obligations of the Tranche D Term Loan Lenders to make Tranche D Term Loans
on the Tranche D Term Loan Funding Date are subject to the conditions precedent
that each of the following conditions shall have been satisfied (or waived by
the Majority Tranche D Term Loan Lenders):
(a) Absence of Default. No Default shall have occurred and be continuing.
(b) Representations and Warranties. The representations and warranties made by
the Borrowers in Section 7 of the Credit Agreement, and by each Obligor in the
other Loan Documents to which it is a party, shall be true and complete on and
as of the date of the making of such Tranche D Term Loan with the same force and
effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).
(c) Notice of Borrowing. The Borrowers shall give the Administrative Agent
notice of the borrowing of Tranche D Term Loans as provided for Eurodollar Loans
in accordance with Section 4.05 of the Credit Agreement. Such notice of
borrowing shall constitute a certification by the Borrowers to the effect set
forth in clause (b) of this Article V (both as of the date of such notice and,
unless the Borrowers otherwise notify the Administrative Agent prior to the date
of such borrowing, as of the date of such borrowing).
ARTICLE VI
MISCELLANEOUS
Section 6.01. Expenses. Subject to the provisions of the Engagement Letter dated
as of August 11, 2009 among Mediacom LLC, J.P. Morgan Securities Inc., Banc of
America Securities LLC, Credit Suisse Securities (USA) LLC, SunTrust Robinson
Humphrey, Inc. and Wells Fargo Securities, LLC, the Obligors jointly and
severally agree to pay, or reimburse JPMorgan Securities Inc., Banc of America
Securities LLC, Credit Suisse Securities (USA) LLC, SunTrust Robinson Humphrey,
Inc. and Wells Fargo Securities, LLC for paying, all reasonable out-of-pocket
expenses incurred by JPMorgan Securities Inc., Banc of America Securities LLC,
Credit Suisse Securities (USA) LLC, SunTrust Robinson Humphrey, Inc. and Wells
Fargo Securities, LLC and their respective Affiliates, including the reasonable
fees, charges and disbursements of special New York counsel to JPMCB, in
connection with the syndication of the Incremental Facility Loans provided for
herein and the preparation of this Agreement.

 

-7-



--------------------------------------------------------------------------------



 



Section 6.02. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when this Agreement shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
and thereof which, when taken together, bear the signatures of each of the other
parties hereto and thereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 6.03. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
Section 6.04. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

-8-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

                  MEDIACOM ILLINOIS LLC         MEDIACOM INDIANA LLC        
MEDIACOM IOWA LLC         MEDIACOM MINNESOTA LLC         MEDIACOM WISCONSIN LLC
        MEDIACOM ARIZONA LLC         MEDIACOM CALIFORNIA LLC         MEDIACOM
DELAWARE LLC         MEDIACOM SOUTHEAST LLC    
 
                By: Mediacom LLC, Member         By: Mediacom Communications    
    Corporation, Member    
 
           
 
  By:   /s/ Calvin Craib    
 
     
 
Name:  Calvin Craib    
 
      Title:   Senior Vice President, Corporate Finance and Business Development
   
 
                ZYLSTRA COMMUNICATIONS CORP.    
 
           
 
  By:   /s/ Mark E. Stephan    
 
     
 
Name:  Mark E. Stephan    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                c/o Mediacom LLC         100 Crystal Run Road        
Middletown, New York 10941    
 
                Attention: Mark E. Stephan    
 
                Telecopier No.: (845) 695-2639         Telephone No.:
(845) 695-2600    

[Incremental Facility Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,         as Administrative Agent    
 
           
 
  By:   /s/ Ann B. Kerns    
 
     
 
Name:  Ann B. Kerns    
 
      Title:   Vice President    
 
                Address for Notices to         JPMorgan Chase Bank, N.A.,      
  as Administrative Agent:    
 
                JPMorgan Chase Bank, N.A.         1111 Fannin Street, 10th Floor
        Houston, Texas 77002-8069         Attention: Loan and Agency Services
Group    
 
                Telephone No.: 713-750-2102         Telecopier No.: 713-750-2782
   

[Incremental Facility Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Tranche D Term Loans shall
constitute “Guaranteed Obligations” under the Guarantee and Pledge Agreement
under and as defined in said Credit Agreement for all purposes of said Guarantee
and Pledge Agreement and shall be entitled to the benefits of the guarantee and
security provided under the Guarantee and Pledge Agreement.
MEDIACOM LLC
By: Mediacom Communications Corporation,
Member

         
By:
  /s/ Calvin Craib    
 
 
 
Name:  Calvin Craib    
 
  Title:   Senior Vice President Corporate Finance and Business Development    

Address for Notices:
100 Crystal Run Road
Middletown, New York 10941
Attention: Mark Stephan
Telecopier No.: (845) 695-2639
Telephone No.: (845) 695-2600
[Incremental Facility Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



          MEDIACOM MANAGEMENT CORPORATION    
 
       
By:
  /s/ Mark E. Stephan    
 
 
 
Name:  Mark E. Stephan    
 
  Title:   Senior Vice President and Chief Financial Officer    

Address for Notices:
c/o Mediacom LLC
100 Crystal Run Road
Middletown, New York 10941
Attention: Mark Stephan
Telecopier No.: (845) 695-2639
Telephone No.: (845) 695-2600
[Incremental Facility Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



 
MEDIACOM INDIANA PARTNERCO LLC

         
By: Mediacom LLC, Member
   
By: Mediacom Communications Corporation, Member
   
 
       
By:
  /s/ Calvin Craib    
 
 
 
Name:  Calvin Craib    
 
  Title:   Senior Vice President, Corporate Finance and Business Development    

Address for Notices:
c/o Mediacom LLC
100 Crystal Run Road
Middletown, New York 10941
Attention: Mark Stephan
Telecopier No.: (845) 695-2639
Telephone No.: (845) 695-2600
[Incremental Facility Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



          MEDIACOM INDIANA HOLDINGS, L.P.    
 
       
By: Mediacom Indiana Partnerco LLC, General Partner
   
By: Mediacom LLC, Member
   
By: Mediacom Communications Corporation, Member
   
 
       
By:
  /s/ Calvin Craib    
 
 
 
Name:  Calvin Craib    
 
  Title::   Senior Vice President, Corporate Finance and Business Development  
 

Address for Notices:
c/o Mediacom LLC
100 Crystal Run Road
Middletown, New York 10941
Attention: Mark Stephan
Telecopier No.: (845) 695-2639
Telephone No.: (845) 695-2600
[Incremental Facility Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Tranche D Term Loans shall
constitute “Guaranteed Obligations” under the respective Subsidiary Guarantee
Agreements under and as defined in said Credit Agreement for all purposes of
said Subsidiary Guarantee Agreements and shall be entitled to the benefits of
the guarantee and security provided under the Subsidiary Guarantee Agreements.

          ILLINI CABLE HOLDING, INC.    
 
       
By:
  /s/ Mark E. Stephan    
 
 
 
Name:  Mark E. Stephan    
 
  Title:   Vice President    
 
        ILLINI CABLEVISION OF ILLINOIS, INC.    
 
       
By:
  /s/ Mark E. Stephan    
 
 
 
Name:  Mark E. Stephan    
 
  Title:   Vice President    

[Incremental Facility Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



By its signature below, the undersigned hereby confirms that all of its
obligations under the Management Fee Subordination Agreement and Section 5.04 of
the Guarantee and Pledge Agreement shall continue unchanged and in full force
and effect for the benefit of the Administrative Agent, the Lenders party to the
Credit Agreement and the Tranche C Term Loan Lenders.

          MEDIACOM COMMUNICATIONS CORPORATION    
 
       
By:
  /s/ Calvin Craib    
 
 
 
Name:  Calvin Craib    
 
  Title:   Senior Vice President, Corporate Finance and Business Development    

[Incremental Facility Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



Schedule I
[Form of Lender Addendum]
LENDER ADDENDUM
Reference is made to the Incremental Facility Agreement dated as of August 25,
2009 (the “Incremental Facility Agreement”) among MEDIACOM ILLINOIS LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Delaware (“Mediacom Illinois”); MEDIACOM INDIANA LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Indiana”); MEDIACOM IOWA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Iowa”); MEDIACOM MINNESOTA LLC, a limited liability company
duly organized and validly existing under the laws of the State of Delaware
(“Mediacom Minnesota”); MEDIACOM WISCONSIN LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Wisconsin”); ZYLSTRA COMMUNICATIONS CORP., a corporation duly
organized and validly existing under the laws of the State of Minnesota
(“Zylstra” and, together with Mediacom Illinois, Mediacom Indiana, Mediacom
Iowa, Mediacom Minnesota and Mediacom Wisconsin, the “Mediacom Midwest
Borrowers”); MEDIACOM ARIZONA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Arizona”); MEDIACOM CALIFORNIA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
California”); MEDIACOM DELAWARE LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Delaware”); and MEDIACOM SOUTHEAST LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Southeast” and, together with Mediacom Arizona, Mediacom California
and Mediacom Delaware, the “Mediacom USA Borrowers”; the Mediacom USA Borrowers
together with the Mediacom Midwest Borrowers, the “Borrowers”); the TRANCHE D
TERM LOAN LENDERS named therein (the “Tranche D Term Loan Lenders”); and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”),
which Incremental Facility Agreement is being entered into pursuant to
Section 2.01(d) of the Credit Agreement (the “Credit Agreement”) dated as of
October 21, 2004 among the Borrowers, the Lenders party thereto and the
Administrative Agent. Terms used but not defined in this Lender Addendum have
the meanings assigned to such terms in the Incremental Facility Agreement and
the Credit Agreement.
By its signature below, and subject to the acceptance hereof by the Borrowers
and the Administrative Agent as provided below, the undersigned hereby becomes a
Tranche D Term Loan Lender under the Incremental Facility Agreement, having the
Tranche D Term Loan Commitment, set forth below opposite its name.
This Lender Addendum shall be governed by, and construed in accordance with, the
law of the State of New York.
This Lender Addendum may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this  _____  day of  _____, 2009.

              Amount of         Tranche D Term Loan Commitment:   [Name of
Tranche D Term Loan Lender]    
      $                    
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[DO NOT COMPLETE UNTIL FINAL COMMITMENT ALLOCATIONS HAVE BEEN DETERMINED.]

 

 



--------------------------------------------------------------------------------



 



          Accepted and agreed:    
 
        JPMORGAN CHASE BANK, N.A.,     as Administrative Agent    
 
       
By:
  /s/    
 
  Name:    
 
  Title:    
 
        MEDIACOM ILLINOIS LLC
MEDIACOM INDIANA LLC
MEDIACOM IOWA LLC
MEDIACOM MINNESOTA LLC
MEDIACOM WISCONSIN LLC
MEDIACOM ARIZONA LLC
MEDIACOM CALIFORNIA LLC
MEDIACOM DELAWARE LLC
MEDIACOM SOUTHEAST LLC    
 
       
By: Mediacom LLC, Member
   
By: Mediacom Communications
Corporation, Member
     
 
       
By:
  /s/ Calvin Craib    
 
 
 
Name:  Calvin Craib    
 
  Title:   Senior Vice President, Corporate Finance and Business Development    
 
        ZYLSTRA COMMUNICATIONS CORP.    
 
       
By:
  /s/ Mark E. Stephan    
 
       
 
  Name:  Mark E. Stephan    
 
  Title:   Executive Vice President and Chief Financial Officer    
 
        c/o Mediacom LLC
100 Crystal Run Road
Middletown, New York 10941
Attention: Mark Stephan
Telecopier No.: (845) 695-2639
Telephone No.: (845) 695-2600    

 

 